Citation Nr: 0721931	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE
 
Entitlement to service connection for osteoarthritis of both 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1957 to 
February 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision from the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2007, the veteran presented testimony at a video 
conference before the undersigned Veterans Law Judge; a copy 
of the hearing transcript is in the record.

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83.   

In this case for service connection for osteoarthritis of 
both knees, the veteran contends that he injured his knees in 
service with the 82nd Airborne Division by parachute jumping.  

Regarding VA's duty to assist, VA had earlier requested the 
appellant's service medical records, but according to a VA 
letter of September 1986 to the appellant, his service 
records were destroyed in the fire at the National Personnel 
Records Center.  Additionally, in January of 1987 in response 
to VA's request for records for the appellant at Ft. Bragg, 
North Carolina with the 82nd Airborne in the February 1957 to 
February 1959 timeframe, VA received a response from the 
National Personnel Records Center that stated, "We are 
unable to identify a 425 Battle Gp 1957",  thus indicating 
that the Records Center searched the incorrect files. 

VA treatment records of May 2004 indicate that the veteran 
had pain in his knees and knee discomfort, right knee 
arthralgia and the examiner adopted the veteran's history 
relating the bilateral knee condition to his jumps as an 
airborne paratrooper.  A June 2004 VA x-ray of the veteran's 
knees showed moderate narrowing of the patellofemoral joint 
spaces, with osteophytes arising from the superior and 
inferior poles of both patella posteriorly.  Additionally, 
competent medical evidence of osteoarthritis of both knees 
exists in a private treatment opinion of May 2007 in which 
the examiner found post traumatic arthrosis of both knees 
from earlier injuries.  

The records contain no VA compensation examination.  The 
record is otherwise silent for a medical opinion forming a 
nexus between the veteran's current diagnosis of bilateral 
osteoarthritis of the knees and any in-service occurrence 
regarding parachute jumping.

The veteran stated in September 2004 that his frequent 
parachute jumps were the cause of his osteoarthritis of both 
knees.  At the May 2007 hearing, the veteran testified that 
there was nothing wrong with his knees when he entered 
service in February of 1957.  He stated that he was stationed 
at Ft. Bragg, North Carolina for most of his service, and 
that he jumped out of airplanes at least 20 times a month.  
He stated that he injured his right knee on a parachute jump, 
but in trying to protect that knee with his left knee, he 
also injured his left knee.  He also stated that after 
service he worked in a car dealership, but that he had never 
had physical labor 
jobs, and that he was not diagnosed with osteoarthritis of 
the knees until 2004 when he sought treatment at the VA 
Medical Center in Ft. Myers, Florida.

Accordingly, the Board finds there is insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  For these reasons, the Board finds the case 
must be remanded to obtain a VA examination with competent 
medical opinion on whether the veteran's osteoarthritis of 
both knees is related to active military service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make another request 
to the United States Army to find the 
veteran's service medical and service 
personnel records, since the first 
response was inaccurate in that it 
identified the incorrect unit.  Since 
the veteran's individual records may be 
unavailable due to the fire, the AOJ 
should also request manpower records of 
the 82nd Airborne Division during the 
relevant timeframe.  

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his osteoarthritis 
of the knees since 2004 through the 
present.  The AOJ should request all 
treatment records from the private 
examiner who provided the May 2007 
opinion.  If the records are unavailable, 
the provider should so indicate.

3.  VA should ask the appellant to 
provide the names and addresses of any 
living buddies with whom he served who 
could provide "buddy statements" 
corroborating the veteran's service with 
the 82nd Airborne, the frequency of his 
parachute jumps, and any observations of 
problems with his knees.

4.  After completion of the above, the 
AOJ should schedule the veteran for an 
orthopedic examination, by an appropriate 
specialist, for a medical opinion to 
determine whether his osteoarthritis of 
both knees is related to his military 
service.  The examiner should be provided 
with any new information obtained as the 
result of paragraphs 1 and 2 above, the 
veteran's claims folder for review, and 
the examination report should indicate 
the review was undertaken.  All indicated 
tests and studies, to include x-rays, 
should be conducted.  The full and 
accurate relevant history of the 
veteran's osteoarthritis of both knees 
and relevant VA examination and treatment 
records from May of 2004, and relevant 
service medical records should be 
reviewed by the examiner. 

From the results of the VA examination, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's osteoarthritis of 
both knees is related to service.  A 
complete rationale should be provided for 
any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

5.  Following completion of the above 
development, the AOJ should readjudicate 
the appellant's claim for service 
connection of osteoarthritis of both 
knees.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


